Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's representative e-mailed agenda to examiner.  See INTERVIEW SUMMARY ATTACHMENT B.
With respect to the 112a rejection, examiner made the following comments:  The intermediate surface portion defines a height and a length.  The intermediate surface portion extends the entire length of the sipe.  In FIGURE 5B, each concave portion 62A comprises part of the intermediate surface portion and each convex portion 62B comprises part of the intermediate surface portion such that there is defined an intermediate surface portion for each of the concave and convex portions.  The intermediate surface portion defines two paths - a linear path in the height direction and a zigzag path (zigzag trace) in the longitudinal direction of the sipe.  The intermediate surface portion defines a surface having a height and a length.  This surface is not flat and cannot be parallel to the flat reference plane P. 
Examiner acknowledged applicant's proposal to amend claim 1 with the features of dependent claim 2.  Examiner proposed the following change to place this application in condition:
In the specification:
	page 16 line 29, after "the second profile" insert --62--;
	page 17 line 1 after "second profile" insert --62--;
	page 17 line 9 change "610a, 610b" to --620a, 620b--;

	page 17 line 24 change "distance h3" to --distance h2--.
Amend FIGURE 5C as follows:

    PNG
    media_image1.png
    428
    633
    media_image1.png
    Greyscale
  
In claim 1:
	line 20 (next to last line), after "wherein", insert
		--in any transversal section of the sipe,--; and
	line 21 (last line), after "said reference plane", insert
--and wherein in any transversal section of the sipe, each intermediate surface portion of each concave and convex surface portion is substantially rectilinear and wherein at a crest of each concave and convex surface portion, the intermediate surface portion is spaced apart from said reference plane--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749